           Case 3:20-cv-00569-JWD-SDJ                    Document 18           01/12/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA


 KATREENA CAVIN                                                                    CIVIL ACTION

 VERSUS
                                                                                   NO. 20-569-JWD-SDJ
 WALMART. INC., et al.

                                            RULING AND ORDER

          Before the Court is a Motion to Withdraw Notice of Removal (R. Doc. 17) filed by

 Defendants, Walmart Inc. and Wal-Mart Louisiana, LLC (collectively, “Defendants”), on

 December 14, 2020. In their Motion to Withdraw, Defendants seek to withdraw their Notice of

 Removal (R. Doc. 1), thereby causing this case to be remanded back to the 21st Judicial District

 Court for the Parish of Livingston, State of Louisiana.1

          In response to the Notice of Removal filed by Defendants, on September 24, 2020, Plaintiff

 filed a Motion to Remand (R. Doc. 8), alleging that Defendants had not sufficiently established

 the amount in controversy required for diversity jurisdiction under 28 U.S.C. § 1332.2 Attached

 to the Motion to Remand is “Plaintiff’s Binding Stipulation Regarding Damages and Recovery”

 (R. Doc. 8-2), in which Plaintiff stipulates “that the entire amount being sought for general and

 special damages in her instant claim…does not and will not exceed $50,000” and that she

 “irrevocably binds herself to forego and does hereby waive and relinquish any right to recover any

 more than $50,000 from any judgment rendered by any court for general and special damages.”3




 1
   R. Doc. 17 at 1-2.
 2
   R. Doc. 8 at 1
 3
   R. Doc. 8-2 at 1. The Court notes that Plaintiff’s counsel, rather than Plaintiff herself, signed the “Binding
 Stipulation.” However, this in no way detracts from the binding effect of the stipulation. Gonzalez v. Allstate Vehicle
 & Prop. Ins. Co., No. 5:19-CV-65, 2019 WL 7900263, at *4 (S.D. Tex. Aug. 16, 2019). “It is well established that
 pleadings signed by a party’s attorney are binding on the party himself.” Id.


CC 21st JDC
             Case 3:20-cv-00569-JWD-SDJ          Document 18        01/12/21 Page 2 of 2




Plaintiff further “agrees to execute any agreement needed in state court to enforce and recognize

this stipulation.”4

           Here, Defendants sought to remove the case based on diversity jurisdiction pursuant to 28

U.S.C. § 1332.5 According to § 1332(a), diversity jurisdiction exists, inter alia, “where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.” Given

Plaintiff’s binding stipulation that the amount in controversy does not exceed $50,000, far less

than the $75,000 required by § 1332(a), the Court finds that the requirements for diversity

jurisdiction cannot be met.

           Accordingly,

           IT IS ORDERED that Defendants’ Motion to Withdraw Notice of Removal (R. Doc. 17)

is GRANTED, and the case is REMANDED to the 21st Judicial District Court for the Parish of

Livingston, State of Louisiana.

           Signed in Baton Rouge, Louisiana, on January 12, 2021.




                                                         S
                                                  JUDGE JOHN W. deGRAVELLES
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA




4
    R. Doc. 8-2 at 1.
5
    R. Doc. 1 at 2.
